DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-9) and Sub-Species IA (Figs. 1-5) in the reply filed on 07/27/22 is acknowledged.  Claims 1,2 and 4-9 read on the Species I & sub-Species IA (Figs. 1-5)
Claims 3 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and Sub-Species of Figs. 6-9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the filament comprising a first portion extending around at least a portion of the tubular member and a second portion having a first end extending from the first portion in one direction and a second end extending from the first portion in another direction, and the actuator comprises a first member coupled to the first end of the filament and a second member coupled to the second end of the filament, wherein the first member and the second member of the actuator are moveable between (a) a first position wherein the filament circumferentially constricts the lumen to create a seal and (b) a second position wherein the filament is moved to at least partially open the lumen” in the claim 1; the limitation “a) a first volume outside the lumen and adjacent to a first end of the tubular member and b) a second volume outside the central lumen and adjacent to a second of the tubular member” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the actuator comprises a first member coupled to the first end of the filament and a second member coupled to the second end of the filament”, does not reasonably provide enablement for “the filament comprising a first portion extending around at least a portion of the tubular member and a second portion having a first end extending from the first portion in one direction and a second end extending from the first portion in another direction, .... wherein the first member and the second member of the actuator are moveable between (a) a first position wherein the filament circumferentially constricts the lumen to create a seal and (b) a second position wherein the filament is moved to at least partially open the lumen”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

    PNG
    media_image1.png
    533
    618
    media_image1.png
    Greyscale

Based on the marked-up Figure 4 above, Examiner acknowledges that the first member 144A of the actuator 141 coupled to the first end of the filament 150 and a second member 144B of the actuator 141; a tubular member is equivalent to element 132. It appears to Examiner that the tubular member 132 look like a string/filament.  In that case, the first portion of the filament is not extending around at least a portion of the tubular member, as required in the claimed invention.  The marked-up figure shows that the second portion of the filament having a first end and a second end; wherein the first end of the second portion of the filament and the second end of the second portion of the filament are formed in one straight line.  Oppositely, the claimed invention requires: a second portion (of the filament) having a first end extending from the first portion in one direction and a second end extending from the first portion in another direction.  Applicant is requested to point out the limitation above that shown in the drawing to help Examiner understand better in the claimed invention. 
In the next limitation requires that: a) a first position when the filament circumferentially constricts the lumen to create a seal and b) a second position wherein the filament is moved to at least partially open the lumen.  Based on the Fig. 4, it does not show the limitation above.  The Fig. 2 shows the tubular member 132 (in shade configuration) is formed as a block member, but not a filament/string as shown in Fig. 4; and being separated in two different part by the filament 15.  It is unclear to Examiner that the tubular member 132 in Fig. 2 is under opened or closed configuration and the tubular member 132 is whether in form of string/filament (as shown in Fig. 4) or the block configuration (as shown in Fig. 2).  In Fig. 3, it shows that the tubular 132 is same element with a central lumen 138 and being separated by 2 different parts by the filament 150.  In that case, it is unclear to Examiner that what is the configuration (i.e. string/filament, block member or another configuration) of the tubular member 132.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim 1, the limitation “the filament comprising a first portion extending around at least a portion of the tubular member and a second portion having a first end extending from the first portion in one direction and a second end extending from the first portion in another direction, and the actuator comprises a first member coupled to the first end of the filament and a second member coupled to the second end of the filament, wherein the first member and the second member of the actuator are moveable between (a) a first position wherein the filament circumferentially constricts the lumen to create a seal and (b) a second position wherein the filament is moved to at least partially open the lumen” is very vague. It is unclear to Examiner that which elements defined as a first portion of the filament; a second portion of the filament; a first end of the second portion of the filament.  Can Applicant point out somewhere in the figure showing that: a second end having a first end extending from the first portion in one direction and a second end extending from the first portion in another direction, and the actuator comprises a first member coupled to the first end of the filament and a second member coupled to the second end of the filament? 
In the claim 5, it is unclear to Examiner that how is the pressure being different in between a first volume and second volume?  Which areas are considered as the first volume and the second volume?

Examiner Notes
Claims 1-2, 4-9 involve 112, 1st and 2nd paragraph above.  Because of the confusing claimed limitation, Examiner does not know how to interpret to match with the claimed invention.  Therefore, Examiner provides the best prior arts Wong et al. (US 2011/0144592) & Hartley (US 2003/0116731) that can be rejected the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783